DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24B ([024], the office notes Applicant may have intended 26B in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the embodiment encompassed by claim 4 is not adequately described in the specification. [035] of the as-filed specification describes an embodiment wherein hydrogen is contacted with the diluent hydrocarbon under conditions that are favorable for the absorption of hydrogen and that the heavier .

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
Claim 5, in line 2, “comprise” should be –comprises—.
Claim 7: as claimed, it appears that all of the claimed metals are intended to be a part of the catalyst; however, the office believes Applicant intended for the metals to be represented in the alternative, including combinations thereof.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the catalyst-containing hydrocarbon oil feedstream" in step b.  There is insufficient antecedent basis for this limitation in the claim. Note that step a. introduces “a uniform mixture” resulting from the mixing of the oil-soluble catalyst with the hydrocarbon oil feedstream. The office believes “contacting the uniform mixture” was intended in step b.
Claim 1 recites the limitation "the catalyzed hydrodesulfurization" in step e.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the hot feed stream" in step g.  There is insufficient antecedent basis for this limitation in the claim.
The term “hot” in claims 1, 2 and 23 (“the hot feed stream”) is a relative term which renders the claims indefinite. The term “hot” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claims and corresponding specification what temperature is intended to be encompassed by “hot.”
Claim 2 recites the limitation "the catalyst-containing hydrocarbon oil feedstream" in step b.  There is insufficient antecedent basis for this limitation in the claim. Note that step a. introduces “a uniform mixture” resulting from the mixing of the oil-soluble catalyst with the hydrocarbon oil feedstream. The office believes “contacting the uniform mixture” was intended in step b.
Claim 2 recites the limitation "the catalyzed hydrodesulfurization" in step d.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the hot feed stream" in step f.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear what is meant by “when it is contacted with the hydrogen gas” in the context of the claim, given that the feedstream is not contacted with the hydrogen gas when it 
Claim 17 recites the limitation "the fresh hydrocarbon oil feed stream”" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the homogenous catalyst" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grossberg (US 4,394,250) in view of Koseoglu (US 2012/0298552) and Mallari (US 4,919,793).
Regarding claim 2, Grossberg discloses a delayed coking process comprising:
mixing a catalyst 13 with a hydrocarbon oil feedstream  11 (see drawing; col. 2, lines 7-9);
contacting the catalyst-containing hydrocarbon oil feedstream with hydrogen 14 (see col. 2, line 10);
maintaining the hydrocarbon oil feedstream and hydrogen under conditions to promote the reaction of the hydrogen with the feedstream and promote hydrodesulfurization of sulfur-containing compounds (see col. 2, lines 13-45, wherein the hydrogenation reactions inherently entail hydrodesulfurization);
introducing the catalyst, hydrogen, and hydrocarbon oil into a coking unit furnace 15 upstream of the coking unit to heat the feedstream to a coking temperature (see col. 2, lines 48-55);
introducing the heated feedstream into the coking unit (drums 18, 23) (see col. 2, lines 55-61); and
recovering a coking unit product stream that is free of catalyst and forming a coke product that contains the catalyst (see col. 2, line 66 – col. 3, line 26).
Grossberg discloses the catalyst being in the form of a dispersion (see col. 2, lines 10-12), but does not explicitly disclose an oil-soluble catalyst.
Koseoglu is directed to a delayed coking process in which a homogenous oil soluble catalyst is added to enhance the cracking reactions by facilitating hydrogen transfer between the paraffinic hydrogen-rich molecules and heavy molecules by stabilizing free radicals formed (see [0028]; [0035]-[0037]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Grossberg by using the oil soluble catalyst disclosed in Koseoglu in order to provide a catalyst that has the ability to stabilize free radicals formed during thermal cracking and thereby enhance the thermal cracking reactions (see [0035]).
Grossberg does not disclose wherein contacting with hydrogen is in a hydrogen distribution zone under conditions which saturate the feedstream with hydrogen and that the stream recovered therefrom is a single phase hydrocarbon oil feedstream.
Regarding hydrogen addition, Grossberg discloses adding hydrogen in amount sufficient to cause an increase in the distillate yield (see col. 1, lines 54-57). The amount added depends on the operating pressure of the coker and will usually be less than 1000 SCF per barrel (see col. 2, lines 40-43).
Mallari, like Grossberg, discloses the addition of hydrogen to a delayed coking process (see Abstract). In particular, Mallari discloses mixing hydrogen with a hydrocarbon feed in a hydrogen distribution zone (soaking pipe) under conditions to saturate the feedstream with the hydrogen (see col. 5, lines 5-15). Mallari further discloses that excess hydrogen should be avoided because it pushes the reaction to precipitation of converted asphaltenes (see col. 9, lines 55-60).
Therefore, armed with the suggestions of Mallari, the office is of the position that a person of ordinary skill in the art would optimize the amount of hydrogen added and the associated mixing conditions in the process of Grossberg in order to avoid the presence of excess hydrogen, i.e. teaching “single-phase” as claimed, in order to avoid unwanted precipitation of asphaltenes.

Allowable Subject Matter
Claims 1 and 3-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 23, the steps regarding contacting the hydrocarbon oil feedstream with an excess of hydrogen, introducing the resulting stream into a flashing zone, and recovering from the flashing zone a hydrogen gas stream and a single-phase hydrocarbon oil feedstream within the context of the delayed coking process are considered to distinguish over the prior art.
Grossberg and Koseoglu, cited above, are considered among the closest prior art references, where Grossberg discloses addition of catalyst and hydrogen to a delayed coking process and Koseoglu specifically discloses use of an oil-soluble catalyst in delayed coking.
Neither reference discloses or suggests the claimed steps of mixing with excess hydrogen and flashing to remove excess hydrogen, resulting in a single phase hydrocarbon oil feedstream which is subsequently subjected to delayed coking, with or without requiring a catalyst (i.e. as in claim 1 and 23, respectively).
Reference is drawn to Koseoglu (US 2014/0054199): which discloses an improved hydrovisbreaking process entailing similar steps of obtaining a single phase hydrocarbon feedstock by mixing with excess hydrogen and then flashing off the excess hydrogen (see Abstract). However, as noted, the Koseoglu ‘199 reference is directed to hydrovisbreaking and not delayed coking. While the other references cited herein disclose use of hydrogen in delayed coking, there lacks any rationale or motivation which would lead a person of ordinary skill in the art to implement the hydrogen mixing/flashing steps associated with a different type of process to a delayed coking process (see, e.g., [0012] of Koseoglu ‘199 discussing advantages of the hydrogen mixing steps associated with hydrovisbreaking, which do not appear to be particularly relevant to coking, thus not providing the motivation to lead a person of ordinary skill in the art to adapt such process steps to a delayed coking process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772